                                                           : {]st>C-SD~Y
                                                             1
                                                            DOCUME>iT
                                                          .: \
                                                          \ ELECTRO~ICALLY FILED
UNITED STATES DISTRICT COURT                              1
                                                           ,1DOC #:                 , . . . . . -. o
SOUTHERN DISTRICT OF NEW YORK                              ;
                                                               1
                                                                   nsrE FILED: _ I ·)-1· 21., 1 l
---------------------------------------------------)(                 ,--------
UNITED STATES OF AMERICA,
                                                          (Sl) 1:18-CR-00319-4 (LTS)

         -against-                                        ORDER

BRYAN CASTILLO,

                  Defendant.
---------------------------------------------------)(


Laura Taylor Swain, United States District Judge:

        On consent of Bryan Castillo                                            , it is hereby

ORDERED that he participate and successfully complete 28 days of rehabilitation services at

either Cornerstone of Medical Arts located at 159-05 Union Turnpike, Fresh Meadows, New

York 11366, or Cornerstone of Rhinebeck located at 500 Milan Hollow Road Rhinebeck, New

York 12574, beginning on November 26, 2019.



   Dated: New York, New York
          November.;(,, , 2019


                                                          SO ORDERED:




                                                        ~ylorSwain
                                                               United States District Judge
